DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (CN103644685) in view of Jang (KR20050104764A).
Regarding claim 1, Gao teaches a heat exchanger (Fig. 4-6 & 20) comprising: heat exchange tubes (21 & 22), first fins (3), at least a portion of each of which extends in a first direction (A), which are arranged in a row in a second direction (B) perpendicular to the first direction, and which are arranged alternately with the heat exchange tubes. wherein the heat exchange tubes comprise first heat exchange tubes (21) configured to form a first circuit (one of “two refrigeration systems” - ¶[0155-0156]), and second heat exchange tubes (22) configured to form a second circuit (one of “two refrigeration systems” - ¶[0155-0156]), first heat exchange tube sets each composed of at least one of the first heat exchange tubes (21), and second heat exchange tube sets each composed of at least one of the second heat exchange tubes (22) are arranged alternately in the second direction, and the first heat exchange tubes 
	Gao does not teach the first heat exchange tube has a greater width than the second heat exchange tube/the total cross sectional area of internal channels of the first heat exchange tube is greater than a total cross sectional area of internal channels of the second heat exchange tube. 
Jang teaches the first heat exchange tube has a greater width than the second heat exchange tube/the total cross sectional area of internal channels of the first heat exchange tube is greater than a total cross sectional area of internal channels of the second heat exchange tube (see widths & cross sections of 4 & 5; Fig. 3 & page 7, lines 262-274), in order to provide optimized heat exchange for circuits having different cooling requirements (Page 6-7, lines 242-250 & 254-260). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gao to include the different widths/cross sectional areas of Jang, in order to provide optimized heat exchange for circuits having different cooling requirements (Page 6-7, lines 242-250 & 254-260).  It is further noted the modification of Jang would necessarily decrease further the heat transfer capability of the second set of tubes.  

Regarding claim 5, Gao teaches the limitations of claim 1, and Gao further teaches      the first heat exchange tubes (21), the second heat exchange tubes (22), and the first fins (3) are aligned, on at least one side in a third direction (left to right direction, Fig. 6) perpendicular to both the first direction (A) and the second direction (B), with one another in the second direction.
Regarding claim 12, Gao teaches the limitations of claim 1, and Gao further teaches   first manifolds (11 & 12) respectively disposed at two ends of each of the first heat exchange tubes; and second manifolds (13 & 14) respectively disposed at two ends of each of the second heat exchange tubes.
Regarding claim 15, Gao teaches the limitations of claim 1, and Gao further teaches  an air-conditioning system comprising: the heat exchanger of claim 1 (air conditioner - ¶[0002]). 
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (CN103644685) in view of Jang (KR20050104764A) and Taras (US20110056667). 

Taras teaches (Fig. 6A/6B) the heat exchange tubes (heat exchange tubes - ¶[0031]) are arranged in the second direction such that a plurality of same repeating units are arranged in the second direction, each of the repeating units is composed of a predetermined number of heat exchange tubes, and in each of the repeating units, the first heat exchange tubes and the second heat exchange tubes are arranged alternately in the second direction; wherein: each of the repeating units is composed of three first heat exchange tubes (three adjacent heat exchange tubes - ¶[0031]) and two second heat exchange tubes (two adjacent heat exchange tubes - ¶[0031]), and each of the two second heat exchange tubes is located between two 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gao to include the repeating units of Taras,  in order to accommodate for heat exchangers having different size and capacity (¶[0031]).
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (CN103644685) in view of Jang (KR20050104764A) and Kennedy (WO2017161939) via the English language equivalent (US20190049194).
Regarding claim 13, Gao teaches the limitations of claim 2, and Gao further suggests the first fin (3) has a same size in a third direction (into page Fig. 5, left to right, Fig. 6) perpendicular to both the first direction (A) and the second direction (B) as a bigger one of a portion of the first heat exchange tube in contact with the first fin and a portion of the second heat exchange tube in contact with the first fin, however, the Figures don’t appear to explicitly show this feature.
Kennedy teaches the first fin (3) has a same size in a third direction (left to right, Fig. 20) perpendicular to both the first direction (top to bottom, Fig. 20) and the second direction (into page, Fig. 20) as a bigger one of a portion of the first heat exchange tube (T1) in contact with the first fin (3) and a portion of the second heat exchange tube (T2) in contact with the first fin (see also ¶[0061]) , in order to increase the heat exchange efficiency of the heat exchanger (¶[0064]).
. 
Response to Arguments
Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive. 
Applicant argues Gao does not teach the first heat exchange tubes have a greater total heat exchange capability.  Specifically, Applicant argues Examiner has failed to provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.
This argument is without merit, as it does not respond to the rejection, which provided a detailed technical reasoning (see Page 5 of rejection) to support the limitation at issue, and thus established a prima facie case of anticipation.  While Applicant argues the number of tubes does not necessarily mean that the first tubes have a greater total heat exchange capability, Applicant provides no further analysis, as to how this is true, nor does this address the rejection at issue.  This argument is also not persuasive, as attorney argument is not evidence where evidence is necessary (see MPEP 2145 I).  The burden shifts to Applicant to prove that the prior art does not possess the characteristic at issue once a prima facie case of anticipation has been made.  Applicant has not challenged Examiner’s finding, and thus has not discharged this burden.  
Regarding Gao and Jang, Applicant argues the references do not teach wherein each of the first heat exchanger tubes have a greater width than each of the second heat exchange 
Furthermore, the recitations: “the first heat exchange tubes have a greater total heat exchange capability than the second heat exchange tubes” are considered to be statements of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, heat transfer capability is a function of the heat transfer mass of the tubes, in addition to the flow rate of the working mediums, and thus Gao as modified is at least capable of operating in this manner.  
This argument is not persuasive, as attorney argument is not evidence where evidence is necessary (see MPEP 2145 I).  In this case, Applicant makes a claim that “fatigue failure” would occur, however, provides no evidence this would be the case.   Further, Applicant misrepresents the rejection, which does not suggest interlacing the oil cooling tubes of Jang with those of Gao.  Rather, the rejection states it would have been obvious to provide the second set of tubes with a smaller width in light of the teachings of Jang to the heat exchange tubes of Gao, in order to provide optimized heat exchange for circuits having different cooling requirements (Page 6-7, lines 242-250 & 254-260).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Katoh (US20150338173) teaches an integrated type heat exchanger (see Fig. 11). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763